Citation Nr: 0217428	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from November 1977 to May 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 1996 and August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was previously 
before the Board in August 2000.  At that time, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.


FINDINGS OF FACT

1.  An acquired psychiatric disorder (depression) has been 
shown to be causally related to the veteran's military 
service.

2.  PTSD symptoms have not been attributed to a verified in-
service stressor.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (depression) was 
incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with appellate review at 
this time without action to comply with the additional 
notice/development provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. § 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the 
condition as well as a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the conclusion of a February 2002 letter, the veteran's 
VA psychiatrist stated that the veteran's mood (identified 
earlier in the letter as depression) and psychotic symptoms 
began during service.

Based on a review of the record, the Board finds that 
service connection for an acquired psychiatric disorder 
(depression) is warranted.  While the veteran's service 
medical records do not specifically document an Axis I 
psychiatric disorder (the veteran was diagnosed with a 
personality disorder during service), the veteran's VA 
psychiatrist's opinion linking the veteran's depression to 
service was based, in part, on a thorough review of the 
service medical records, as he referenced the circumstances 
surrounding the veteran's service discharge.  Most 
importantly, the Board notes that the veteran's VA 
psychiatrist has treated the veteran for several years (as 
evinced by the comprehensive and detailed nature of the 
veteran's VA psychiatrist's correspondence and treatment 
records contained in the claims file) and is obviously well-
aware of the veteran's medical history, including his period 
of military service.  The veteran's VA psychiatrist has done 
more than simply give an opinion; she also provided 
rationale for her opinion.

The Board finds that service connection for PTSD is not 
warranted.  As the veteran has not submitted evidence 
showing that he engaged in combat and his PTSD symptoms have 
not been attributed to a verified in-service stressor, the 
Board finds that the preponderance of the evidence would be 
against the veteran's claim for entitlement to service 
connection for PTSD at this time.

In sum, a VA psychiatrist has indicated that the veteran's 
depression is related to his military service.  As such, the 
Board finds that service connection for depression is 
warranted.


ORDER

Entitlement to service connection for depression is granted.

Entitlement to service connection for PTSD is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

